MORROW, Presiding Judge.
The conviction is for the possession of spirituous liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for one year.
The evidence heard in the trial court is not brought up for review.
There are exceptions to the charge of the court, but, in the absence of the evidence, they cannot be appraised.
Nothing is found in the motion for new trial which can be appraised by this court, in the absence of the statement of facts. Moreover, the motion for new trial is not verified.
, The judgment is affirmed.